Citation Nr: 0007697	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an extension of a temporary total 
evaluation based on convalescence under 38 C.F.R. § 4.30 
beyond January 31, 1998.  

2.  Entitlement to an increased rating for post-operative 
right shoulder impingement syndrome, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to September of 
1971, and had active duty for training from April 11, 1982 to 
April 23, 1982.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  After January 31, 1998, there is no medical evidence of 
record that the veteran had postoperative residuals such as 
unhealed surgical wounds, that he had therapeutic 
immobilization of his right shoulder or had to remain in a 
cast, or that he was confined to his home following right 
shoulder surgery in July 1997.

2.  The veteran was notified of the increase in the 
disability evaluation of his service-connected right shoulder 
disability, from 10 percent to 30 percent, by a letter dated 
April 2, 1998.

3.  At the December 1998 hearing, the hearing officer 
accepted an oral notice of disagreement with the evaluation 
of the service-connected right shoulder disability.

4.  The RO issued a statement of the case concerning the 
evaluation of the service-connected right shoulder disability 
on March 31, 1999.

5.  The RO received the veteran's appeal to the Board 
concerning the evaluation of the service-connected right 
shoulder disability on June 10, 1999.

CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
disability rating based on convalescence subsequent to 
January 31, 1998, have not been met.  38 C.F.R. § 4.30 
(1999).

2.  The veteran did not perfect a timely appeal with respect 
to the evaluation of his service-connected right shoulder 
disability.  38 U.S.C.A. §§ 7104, 7105 (West 1991& Supp. 
1999); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Extension of A Temporary Total Disability Rating

Upon review of the record, the Board concludes that the 
veteran's claim regarding entitlement to an extension of a 
total rating pursuant to 38 C.F.R. § 4.30 is well grounded 
within the meaning of statute and judicial construction.  
Upon review of the entire record, the Board concludes that 
the evidence currently of record provides a sufficient basis 
upon which to address the merits of the veteran's claim and 
that he has been adequately assisted in the development of 
the claim.  See 38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran was granted service connection for right shoulder 
impingement syndrome by a September 1987 rating decision.  
The right shoulder disability was rated noncompensable, 
effective May 1, 1987, the date of receipt of the veteran's 
claim.  In a March 1992 rating decision, the rating was 
increased to 10 percent, effective February 15, 1991.  In a 
March 1998 rating decision, the rating was increased to 30 
percent, effective February 1, 1998.  Except during periods 
of convalescence from surgery, during which time a 100 
percent rating has been in effect, the 30 percent rating has 
remained in effect since the March 1998 rating decision.

Current VA regulations dictate that a total disability rating 
of 100 percent will be assigned on a temporary basis 
following surgery for a service connected disability 
necessitating at least one month of convalescence or surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  38 C.F.R. § 4.30 
(1999).  The initial period of the temporary total rating is 
usually a period of 1, 2, or 3 months.  It may be extended 
for an additional 1, 2, or 3 months.  Extensions of 1 or more 
months, up to 6 months beyond the initial 6 months, may also 
be made.  Id.

The evidence shows that the veteran applied for a total 
disability rating following surgery performed by VA on July 
21, 1997.  The surgery consisted of right rotator cuff repair 
with acromioplasty for his service connected right shoulder 
disability.   In a September 1997 rating decision, the RO 
granted a temporary total evaluation under 38 C.F.R. § 4.30, 
effective from July 21, 1997 through September 31, 1997.  

In September 1997, the veteran requested an extension of his 
Section 4.30 benefits, claiming the need for further 
convalescence.  In an October 1997 rating decision, the RO 
extended the veteran's total evaluation through January 31, 
1998, for a total convalescence period of 6 months following 
shoulder surgery.  This decision was based on evidence from 
VA orthopedic clinic progress notes dated in September 1997 
that indicated that the veteran's expected recovery was 6 
months following surgery.  The veteran now seeks to extend 
his § 4.30 benefits an additional 6 months, which the RO 
denied in a March 1998 rating decision.  After a review of 
the evidence, the Board denies the veteran's claim for a 
further extension beyond January 1998.     

As previously discussed, Section 4.30 states that the initial 
1 to 3 month period of the temporary total rating may be 
extended for an additional 1 to 3 months.  This extension may 
be made if (1) the surgery requires at least one month 
convalescence; or (2) if severe postoperative residuals exist 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches; 
or (3) for immobilization by cast, without surgery, of one 
major joint or more.  38 C.F.R. § 4.30(a) and 4.30(b)(1) 
(1999).  Based on the evidence from the September 1997 VA 
progress notes, the Board finds that the veteran's first 
extension was based on the need for a continued convalescence 
period.  There is no evidence that the veteran had severe 
postoperative residuals or was immobilized by a cast for his 
shoulder disability.  The VA Operation Report from July 1997 
indicates that the rotator cuff tear was repaired and the 
veteran tolerated the procedure well, with no interoperative 
complications.  He was discharged the next day.  
Postoperative progress notes reveal that the surgical sutures 
were removed 10 days later on July 31, 1997.  

For extensions beyond the initial 6 month period of 
convalescence, such as the veteran seeks by this appeal, the 
evidence must show that the veteran has severe postoperative 
residuals or was immobilized by a cast for his shoulder 
disability.  See 38 C.F.R. § 4.30(b)(2) (1999).  The need for 
further convalescence is not one of the possible criteria for 
a second extension.  

In this case, there is no indication in the record that after 
January 31, 1998, the veteran had severe postoperative 
residuals such as unhealed surgical wounds, therapeutic 
immobilization of his shoulder joint, or that he remained in 
a cast, or was confined to his home.  On the contrary, very 
soon after the surgery, he was encouraged to do range of 
motion and strengthening exercises.  He was instructed to use 
an ace bandage.  As previously discussed, his postoperative 
sutures were removed 10 days after surgery.  The post-surgery 
treatment notes certainly show continuing disability, but the 
medical evidence does not show a need for a continued 
convalescence period following the July 1997 surgery.

The veteran describes in great detail the extent of his 
current disability.  He states that he still cannot perform 
his old job responsibilities as a prison security guard 
because of his right shoulder problems.  He points that VA 
continued to treat his shoulder condition until May 1998, and 
that upon his release from treatment, it was recommended that 
he should avoid lifting more than 15 pounds with his right 
arm and avoid overhead activity.  This information is set 
forth in a May 1998 letter from the VA Orthopedic Surgery 
Department in Little Rock.  The veteran also described the 
extent of his current shoulder disability during his December 
1998 personal hearing before the RO.  For instance, he 
testified that at the time of his March 1998 VA examination, 
his shoulder was getting better but that he was still having 
problems with it.    

The Board does not dispute that the veteran still has a 
significant shoulder disability.  The veteran's shoulder 
disability is currently rated as 30 percent disabling based 
on evidence of continued right shoulder weakness and pain, 
limitations on lifting ability and degenerative changes, from 
a March 1998 VA examination and VA outpatient treatment 
records from May 1998 to March 1999.  However, the Board 
emphasizes that a total rating is temporarily paid for the 
period of convalescence required by surgery.  Extension of 
the convalescent rating should not be confused with rating 
the underlying disability.  The surgery may only ameliorate 
some of the symptoms of the service connected disability.  
After convalescence, there may be continuing disability or 
need of treatment.  The continuing disability manifestations 
are rated under the rating schedule.  The continuance of 
manifestations of the underlying disability does not warrant 
the extension of the convalescent rating.  VA conducted a 
specific convalescence examination in March 1998, which 
verified the veteran's complaints of shoulder problems, such 
as weakened right arm movement and loss of range of shoulder 
motion.  However, the examiner opined that the veteran's 
shoulder condition, while not fully recovered, was 
stabilized.  This evidence, along with the reported comment 
by the veteran during this examination that he has applied 
for vocational rehabilitation supports the finding that an 
extension of Section 4.30 benefits is not warranted beyond 
the 6 month period already provided.  The veteran may not be 
fully recovered from his shoulder injury, and may never fully 
recover.  However, the lack of evidence showing his shoulder 
immobilized by a cast or severe postoperative residuals from 
the surgery, as opposed to residuals of the injury on the 
whole, merits a denial of a further extension.

2.  Timeliness of Appeal of Right Shoulder Rating

Appellate review of an RO decision is initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a) (West 1991). An appeal consists of a timely filed 
NOD in writing, and after a SOC has been furnished, a timely 
filed substantive appeal. 38 C.F.R. § 20.200 (1999). An NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction. 38 C.F.R. § 20.201 (1999). A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information. 38 C.F.R. § 20.202 (1999). A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
C.F.R. § 20.302(b) (1999). A substantive appeal postmarked 
prior to the expiration of the applicable time period will be 
accepted as timely filed. In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA. 38 
C.F.R. § 20.305 (1999).

By the March 1998 rating decision, the RO increased the 
rating for the service-connected post-operative right 
shoulder impingement syndrome from 10 percent to 30 percent, 
effective from February 1998.  The veteran was notified of 
this action by a letter dated April 2, 1998.  The hearing 
officer accepted an oral NOD from the rating assigned for 
this disability at the December 1998 hearing.  The RO issued 
a SOC concerning the rating on March 31, 1999.  The RO 
received the VA Form 9, Appeal to the Board of Veterans' 
Appeals, on June 10, 1999.  

As the veteran had been notified of the RO's decision on 
April 2, 1998, and as he had been furnished a SOC on March 
31, 1999, he would have had until May 30, 1999, (60 days 
after being provided an SOC) to file a timely substantive 
appeal or to request an extension of time. See 38 C.F.R. § 
20.303 concerning requests for extension of time within which 
to file a substantive appeal. No further written 
communication was received until June 10, 1999. The Board 
finds that the veteran did not timely file a substantive 
appeal on the issue of entitlement to a rating in excess of 
30 percent for the right shoulder disability.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal. See Roy v. 
Brown, 5 Vet. App. 554 (1993). The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal. Id. at 555.

The Board concludes that it does not have jurisdiction over 
this matter in the absence of a timely substantive appeal.  


ORDER

An extension of a temporary total disability rating, based on 
convalescence, beyond January 31, 1998, is denied.

The appeal as to the issue of an increased rating for post-
operative right shoulder impingement syndrome is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

